IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00055-CV

MARC GARZA AND CHELSEA COULSON,
                                                          Appellants
v.

MASSAGE ENTERPRISES, LLC,
                                                          Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 11-003064-CV-272


                         MEMORANDUM OPINION


      Marc Garza and Chelsea Coulson appeal from a temporary injunction signed on

January 13, 2012. Their brief in this appeal was due June 11, 2012. No brief was filed.

By letter dated June 22, 2012, the Clerk of this Court warned Garza and Coulson that

their appeal would be dismissed for want of prosecution unless, within 21 days from

the date of the letter, Garza and Coulson or any party wishing to continue the appeal

filed a response showing grounds for continuing the appeal. More than 21 days have

passed, and no response has been filed.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 2, 2012
[CV06]




Garza v. Massage Enterprises                                             Page 2